Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Claims 1-13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 1, the language stating that the collinear points run from a first end of the seam to a second end of the seam is unclear.  This arrangement is defined in paragraph [0044] of the instant specification.  The seam (18) is shown in Figure 3 as completely extending around the circumference of the ball.  Thus, first and second ends of the seam are not clearly discerned.  It would appear that more appropriate language would be first and second portions of the seam.  
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, line 11, the language “the plane” should be changed to “the reference plane” in order to clarify the plane being referred to.  
In claim 16, lines 6 and 8, the language “said locus of points” lacks a proper antecedent basis.  On lines 7 and 8, the language “said sphere” is unclear as claim 14 defines both an inner sphere and an outer sphere.  
In claim 17, lines 4, 6 and 8, the language “said motion-capture mechanism” lacks a proper antecedent basis.  
In claim 17, lines 7 and 9, the language “said locus of points” lacks a proper antecedent basis.  On lines 7 and 8, the language “said sphere” is unclear as claim 14 defines both an inner sphere and an outer sphere.  
In claim 18, lines 6 and 8, the language “said locus of points” lacks a proper antecedent basis.  On lines 8 and 9, the language “said sphere” is unclear as claim 14 defines both an inner sphere and an outer sphere.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zakutin (5,761,096).  Regarding claim 14, Zakutin discloses  a ball construction comprising an inner sphere (12, 14) and an outer sphere (16) that comprises two halves stitched together to form two spaced apart seams so as to completely cover the inner sphere.  Note Figure 1a.  Regarding the limitation for the cylindrical cavity, note Figures 2 and 3 of Zakutin showing a central cavity (30, 32, 34) running through a central core of the ball.  It is noted that the limitation for the cavity to be formed by drilling into the inner sphere from an operative top side is a product-by-process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Note MPEP 2113.  Here, the end products are the same, namely a ball with an inner sphere having a cylindrical cavity extending through a center core and thus, the claim is anticipated by the teachings of Zakutin.  
Regarding the limitation for the sensor, note Figure 2 and column 4, lines 9-19 defining a sensor in the form of an accelerometer that is at the center of the cavity.  Note Figure 1 showing that the cavity extends along a reference plane that divides the two seams.  The seams would inherently be equidistant from an imaginary line that forms the plan when extended through the mass of the ball.  Further, the orthogonal measurement of the sensor would be aligned with an orthogonal axes of the ball.  Note the examiner’s notations identifying the reference plane that divides the two seams as recited.  


    PNG
    media_image1.png
    787
    759
    media_image1.png
    Greyscale


	Regarding claim 18, Zakutin includes a microprocessor (60) within the sensor assembly.  Note Figures 3 and 4.  The microprocessor is aligned with the reference plane and thus inherently defines a first axis that passes through a center of the cylindrical cavity.  Insofar as the limitation for the second and third axes may be understood, the microprocessor (60) as taught by Zakutin is inherently capable of defining multiple axes including an axis that meets the limitation for the second axis and a third axis that passes through a center of the inner sphere.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zakutin (5,761,096) in view of Luciano, Jr. (US 2012/0255998).  Regarding claim 15, Zakutin discloses a cylindrical cavity with a sensor assembly located therein.  However, Zakutin lacks the teaching for the silicone elastomer located within the cylindrical cavity and encapsulating the sensor assembly as recited.  Luciano, Jr. reveals that it is known in the art of game balls having electronics located within the core to encapsulate the electronics with an elastic material such as a silicon-based compound.  Note paragraph [0045].  Note paragraph [0141] of Luciano, Jr. stating that the silicon-based material aids in the dampen vibration and impact on the ball.  It would have been obvious to one of ordinary skill in the art to encapsulate the sensor assembly of Zakutin with the silicon-based compound of Luciano, Jr. in order to protect the sensor assembly from breakage.  
Regarding the limitation for the encapsulant to be applied as a liquid mix that cures over time, it is noted that this limitation is a product-by-process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe,. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zakutin (5,761,096) in view of Gwydir (US 2018/0193696).  Regarding claim 19, Zakutin lacks the teaching for the sensor assembly to be coupled to a wireless antenna.  Gwydir reveals that it is known in the art of baseballs having electronics located therein and which measure the velocity of the ball using an accelerometer to include an antenna for permitting a connection to a network.  Note paragraphs [0033], [0036] and [0038] of Gwydir.  It would have been obvious to one of ordinary skill in the art to provide the baseball of Zakutin with an antenna in order to transmit the data measured by the accelerometer to a network wirelessly.  
Allowable Subject Matter
Claims 1-13, 20 and 21 appear to read over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/STEVEN B WONG/Primary Examiner, Art Unit 3711